

116 HR 6012 IH: Consumer Financial Education and Empowerment Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6012IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. David Scott of Georgia (for himself, Mr. Stivers, Mrs. Beatty, Mr. Hill of Arkansas, Ms. Dean, and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Director of the Bureau of Consumer Financial Protection to establish a grant program to facilitate financial literacy programs, and for other purposes.1.Short titleThis Act may be cited as the Consumer Financial Education and Empowerment Act.2.Financial literacy grant program(a)In generalNot later than 1 year after the date of the enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall establish a program to award grants on a competitive basis to eligible entities to facilitate financial literacy programs as described in subsection (d).(b)Application requirementsTo be eligible to be awarded a grant under the program established under subsection (a), an eligible entity shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require, including information on—(1)the curriculum and design of the financial literacy program proposed by the eligible entity, including a description of how such program meets the requirements of subsection (d);(2)expected participants in the proposed financial literacy program; (3)who is expected to be employed or otherwise involved with the proposed financial literacy program, including—(A)administrators;(B)consultants; and(C)financial advisors; and(4)a prospective budget for the proposed financial literacy program.(c)Grants(1)AmountsThe Director shall determine the amount of each grant awarded under the program established under subsection (a).(2)TermA grant awarded under the program established under subsection (a) shall be for a term of 12 months.(3)ConsiderationsIn awarding grants under the program established under subsection (a), the Director may consider whether the proposed financial literacy program of an applicant would address the types of abuse that result in a penalty being deposited into the Consumer Financial Civil Penalty Fund established under section 1017(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5497(d)).(4)RenewalAn eligible entity may apply to renew a grant awarded under the program established under subsection (a) by submitting to the Director a simplified renewal application that shall receive expedited review.(5)Bureau of Consumer Financial Protection annual financial literacy reportIn awarding grants under this section, the Director shall consider information provided by the annual report that is required under section 1013(d)(4) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5493(d)(4)).(d)Financial literacy program describedA financial literacy program described in this subsection is a program that provides the following:(1)Instruction to participants, including individuals who provide instruction with respect to financial literacy education, on one or more of the following:(A)Personal financial wellness.(B)Credit and alternatives to credit.(C)Management of student loan debt.(D)Financial counseling for individuals who seek to attend a college, university, or vocational school.(E)Preparation for homeownership.(F)Basic investing.(G)Financial saving, planning, and management.(H)Tax planning.(I)Personal information security.(J)Preparation for retirement.(K)Entrepreneurship assistance or assistance in starting a business.(L)Other topics as determined by the Director.(2)An in-person instruction component that—(A)may be provided as a webinar, an in-classroom experience, or one-on-one financial coaching;(B)includes—(i)live, real-time instruction; and(ii)an opportunity for students to engage with an instructor; and(C)is not primarily comprised of self-taught instruction.(e)Funding(1)In generalThe Director shall, in accordance with section 1017(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5497(d)), use amounts in the Consumer Financial Civil Penalty Fund to carry out this Act.(2)AmountsTo carry out this Act, the Director shall use until expended not less than—(A)in fiscal year 2021, $50,000,000; and(B)in each allocation period starting after fiscal year 2021, the lessor of—(i)$25,000,000; or(ii)after allocation to victims has been determined for the prior allocation period, 50 percent of the remaining amounts collected during the prior allocation period.(3)Conforming amendmentSection 1017(d)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5497(d)(2)) is amended—(A)by striking , the Bureau may use and inserting , the Bureau—(A)may use;(B)by striking programs. and inserting programs; and; and(C)by adding at the end the following:(B)shall use such funds for the grant program established by the Consumer Financial Education and Empowerment Act. .(f)Financial Literacy and Education Commission reportNot later than 2 years after the Director establishes the program under subsection (a), and every 5 years thereafter, the Financial Literacy and Education Commission shall submit to Congress and the Director a report that provides recommendations on how to improve such program.(g)DefinitionsIn this section:(1)Allocation periodThe term allocation period means the biannual allocation period of funds to a class of victims that occurs according to the schedule established pursuant to section 1075.105(b) of title 12, Code of Federal Regulations (or any successor regulation).(2)CommissionThe term Commission means the Financial Literacy and Education Commission, established under title V of the Fair and Accurate Credit Transactions Act of 2003 (20 U.S.C. 9701 et seq.).(3)DirectorThe term Director means the Director of the Bureau of Consumer Financial Protection. (4)Eligible entityThe term eligible entity means—(A)a State government, local government, or agency of a State or local government; or(B)a nonprofit organization that—(i)has knowledge of personal financial management;(ii)has experience providing financial education; and(iii)has a history of achieving goals and objectives of financial literacy programs.(5)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and is exempt from taxation under section 501(a) of such Code.(6)StateThe term State means each State of the United States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe.